         Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 1 of 14




Daniel L. Steele (6336)
Grant M. Sumsion (6445)
Attorneys for Plaintiffs
SUMSION STEELE & CRANDALL
545 E, University Parkway, Suite 200
Orem, UT 84097
Telephone: (801) 426-6888
Email: dan@sumsionsteele.com
       grant@sumsionsteele.com

                         UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, NORTHERN DIVISION


 NEHEMIAH MCFARLIN and                          Case No. 1:18-cv-00156-EJF
 ATOATASI FOX,

                   Plaintiffs,
                                                COMPLAINT
 vs.
                                                JURY DEMANDED
 BOX ELDER COUNTY; BOX ELDER
 COUNTY SHERIFF’S OFFICE; ADAM
 WALKER, individually; JUSTIN ZILLES,
 individually; STEVEN BERRY, individually;      Magistrate Judge Evelyn J. Furse
 Z. MOORE, individually; SHANE
 NEBEKER, individually; L. MAUGHAN,
 individually; ONEIDA COUNTY; ONEIDA
 COUNTY SHERIFF’S OFFICE; SHERIFF
 JEFF SEMRAD, individually; DETECTIVE
 PATSY SHERMAN, individually; and JOHN
 and JANE DOES I-X, individually,

                  Defendants.


       Plaintiffs Nehemiah McFarlin and Atoatasi Fox, through their attorneys of record,

Sumsion, Steele & Crandall, hereby file this Complaint against Defendants as follows:




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 1
           Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 2 of 14




                              JURISDICTION AND PARTIES

      1.      This Court has jurisdiction over this action under the laws of the State of Utah and

              the United States, including 42 U.S.C. §§1983 and 1988.

      2.      At all times relevant to this matter, Plaintiffs Nehemiah McFarlin and Atoatasi Fox

              (“McFarlin and “Fox,” respectively) were residents of the State of Idaho.

      3.      Plaintiffs were improperly arrested in Utah, and subjected to inappropriate

              treatment, including discrimination, while they were physically located in Utah,

              and Utah has jurisdiction over the claims in this Complaint.

      4.      Defendant Box Elder County was and is a political subdivision of the State of Utah.

      5.      To the best of Plaintiffs’ knowledge and belief, at all times relevant to this action

              Defendants Adam Walker, Justin Zilles, Steven Berry, Z. Moore, Shane Nebeker,

              L. Maughan and John and Jane Does I-V were residents of Box Elder County, State

              of Utah (“Utah Defendants”).

      6.      Upon information and belief, Defendants Adam Walker, Justin Zilles, and Shane

              Nebeker were employed by the Utah Highway Patrol at all times relevant.

      7.      Upon information and belief, Defendants Steven Berry, Z. Moore, and L. Maughan

              were employed by the Box Elder Sheriff's Office at all times relevant.

      8.      Defendants Adam Walker, Justin Zilles, Steven Berry, Z. Moore, Shane Nebeker

              and L. Maughan are sued in their individual capacities, pursuant to 42 U.S.C.

              §1983.

      9.      Defendants John and Jane Does I-V are sued in their individual capacities and

              consist of individuals who subjected Plaintiffs to wrongful arrest and other illegal



COMPLAINT AND DEMAND FOR JURY TRIAL – Page 2
        Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 3 of 14




            and inappropriate actions arising out of or associated with the wrongful arrest,

            including discrimination; whose full names are not known at this time.

      10.   Defendant Oneida County was and is a political subdivision of the State of Idaho.

      11.   To the best of Plaintiffs’ knowledge and belief, at all times relevant to this action

            Defendants Sheriff Jeff Semrad, Detective Patsy Sherman and John and Jane Does

            VI-X were residents of Oneida County, State of Idaho (“Idaho Defendants”).

      12.   Upon information and belief, Defendants Patsy Sherman and Jeff Semrad were

            employed by the Oneida County Sheriff's Office at all times relevant.

      13.   Defendants Sheriff Jeff Semrad, Detective Patsy Sherman and John and Jane Does

            VI-X are sued in their individual capacities, pursuant to 42 U.S.C. §1983.

      14.   Defendants John and Jane Does VI-X are sued in their individual capacities and

            consist of individuals who subjected Plaintiffs to wrongful arrest and other illegal

            and inappropriate actions arising out of or associated with the wrongful arrest,

            including discrimination; whose full names are not known at this time.

      15.   This action is brought pursuant to 42 U.S.C. §§1983 and 1988.

      16.   Plaintiffs are entitled to attorney fees and costs pursuant to 42 U.S.C. §1988.

      17.   Venue is appropriate in the District Court of the Utah Federal Court, in Salt Lake

            City, Utah, as at least one Defendant resides in Box Elder County, State of Utah,

            and the acts giving rise to the complaint in this case generally occurred in Utah.

                                          FACTS

      18.   The preceding paragraphs are fully incorporated herein by this reference.




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 3
        Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 4 of 14




      19.   On or about December 14, 2016, Plaintiffs McFarlin and Fox had finished a

            semester of school at Idaho State University and were on their way home to enjoy

            the holidays with their families.

      20.   McFarlin was driving and Fox was a passenger in McFarlin’s new 2017, 2 door

            Chevy Camaro.

      21.   Their route home led them through Oneida County Idaho and Box Elder County

            Utah as they travelled along Interstate Freeway 15 (I-15).

      22.   The roads were slick in spots and about an hour into the drive they hit a slick patch,

            causing McFarlin to briefly lose control of the Camaro and hit something in the

            median of I-15 between Malad Idaho and the Portage exit in Box Elder County.

      23.   They pulled over, assessed the damage to the front of the Camaro, and decided to

            continue on their journey.

      24.   After traveling a few more miles they heard scraping noises and pulled over at the

            “portage exit” in Box Elder County Utah.

      25.   This time they decided to call AAA to come and look at and possibly retrieve the

            car because they weren’t sure of the extent of the damage to the vehicle.

      26.   They safely pulled off the road at the exit, to wait for AAA to arrive.

      27.   Fox, who had been visiting with his mother and girlfriend while on the trip was in

            the middle of Face-Timing his girlfriend when they were suddenly and

            unceremoniously confronted by and ordered out of the Camaro at gunpoint by

            several police officers.




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 4
        Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 5 of 14




      28.   Earlier that day, the Oneida County Sheriff’s office had broadcast that an armed

            robbery had occurred at the US Bank in Malad, Idaho around 3:00 pm.

      29.   The suspect was described as a black male, driving a 4 door white Toyota passenger

            car with no window tinting, 3 missing hubcaps, no license plate and front end

            damage.

      30.   The suspect was described as wearing a hooded sweatshirt and sunglasses.

      31.   The Oneida County Sheriff’s department broadcast an attempt to locate (“ATL”)

            on a white passenger car with no license plate, driven by a black male.

      32.   Box Elder County Sheriff’s office received the ATL.

      33.   While Plaintiffs were waiting for AAA, a citizen allegedly called the Box Elder

            County dispatch, reporting that a white car was off the “portage exit” and that two

            black males were in the car.

      34.   Defendants Walker and Zilles initiated contact with Plaintiffs.

      35.   Defendants Walker and Zilles drew their weapons and ordered Plaintiff’s out of the

            car.

      36.   Defendants searched and handcuffed Plaintiffs and informed them they were under

            arrest for robbing a bank in Malad, Idaho.

      37.   Neither McFarlin nor Fox was a participant in the robbery.

      38.   Neither McFarlin nor Fox was in the immediate Malad area at the time of the

            robbery.




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 5
        Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 6 of 14




      39.   Plaintiffs tried to explain to Defendants why they were there and offered proof that

            they could not have been involved in the robbery of the US Bank in Malad that

            afternoon.

      40.   The Defendants knew, or shortly after initiating contact with Plaintiffs should have

            known, that Plaintiffs did not, and could not have participated in the bank robbery.

      41.   Both provided voluntary statements containing alibis that accounted for their

            whereabouts and activities during the time of the robbery.

      42.   Additional Policemen arrived and began threatening Plaintiffs and telling them they

            were going to prison.

      43.   Other than being “black,” neither McFarlin nor Fox matched the description of the

            robbery participant.

      44.   McFarlin and Fox both had clear alibis and tried to convey their alibis to the

            defendants, but defendants responded by calling them liars and told them they

            would be going to prison for a long time.

      45.   McFarlin’s Camaro did not match the vehicle described to have been a part of the

            robbery.

      46.   The Idaho Defendants arrived at the scene where McFarlin and Fox had been seized

            and arrested.

      47.   Both McFarlin and Fox offered evidence of their prior auto accident, calls to AAA,

            and other information clearly showing that they could not have been the robbers of

            the Malad bank.




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 6
        Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 7 of 14




      48.   Defendants disregarded the information and evidence that McFarlin and Fox

            offered, and arrested McFarlin and Fox without probable cause.

      49.   The Idaho Defendants participated in the unlawful arrest in violation of the Fourth

            Amendment of the United States Constitution.

      50.   McFarlin and Fox were transported in handcuffs to the Box Elder County jail.

      51.   McFarlin and Fox were both booked into the jail and were told they would

            eventually be extradited to Idaho.

      52.   Throughout the ordeal, McFarlin and Fox were coerced, berated and threatened,

            and informed that they were going to prison for a very long time.

      53.   McFarlin and Fox were denied any communication with family for several hours.

      54.   Both McFarlin and Fox steadfastly denied their involvement in addition to their

            attempts to explain that they were not and could not have been the Malad bank

            robbers.

      55.   The Defendants ignored obvious and compelling information and evidence and

            participated in conjuring up information and evidence that was inaccurate,

            unreliable, untrustworthy and untrue in order to continue their arrest and seizure of

            McFarlin and Fox.

      56.   McFarlin’s Camaro was seized at the scene.

      57.   McFarlin’s Camaro was searched, inventoried and towed.

      58.   No evidence of the robbery was found, further corroborating McFarlin and Fox’s

            information.




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 7
        Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 8 of 14




      59.   Some of the information and untrustworthy evidence conjured by Defendants

            includes Defendant Patsy Sherman’s presentation of a single photograph of each

            Plaintiff to two bank tellers who witnessed the robbery and asking the witnesses to

            identify either Plaintiff as the man who had robbed the bank.

      60.   The procedure used, to show Plaintiffs’ photographs to potential witnesses, was

            conducive to an irreparable mistaken identification.

      61.   Defendants also misled and misrepresented facts to the prosecutor, to Plaintiffs and

            to a judge in order to obtain a warrant and or to justify their improper and illegal

            acts.

      62.   Plaintiff’s family continued to try to communicate the fact that neither McFarlin

            nor Fox could have been the robbers to both Box Elder County and Oneida County.

      63.   Finally, and only after Oneida County Sheriff, Semrad, finally listened to and

            examined a few of the obvious and apparent facts did the Defendants question

            whether they had improperly arrested Plaintiffs.

      64.   Finally recognizing that there was no probable cause to arrest McFarlin or Fox, they

            were released.

      65.   McFarlin and Fox were held, arrested and threatened until their release at

            approximately 6:00 pm the next day, however.

      66.   Box Elder County and the Utah Defendants only released McFarlin and Fox upon

            Oneida County’s request.

      67.   Though the Utah Defendants made the arrest without probable cause, they

            continued to seize and keep possession of McFarlin and Fox and their property.



COMPLAINT AND DEMAND FOR JURY TRIAL – Page 8
        Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 9 of 14




      68.   Box Elder County and the Utah Defendants’ actions violated McFarlin and Fox’s

            constitutional rights pursuant to the Fourth and Fourteenth Amendments of the

            United States Constitution.

      69.   Oneida County and the Idaho Defendants’ actions violated McFarlin and Fox’s

            constitutional rights by encouraging and participating in the arrest without probable

            cause and the unlawful continued seizure of Plaintiffs and their property pursuant

            to the Fourth, Fifth, and Fourteenth Amendments of the United States Constitution.

      70.   As a result of Defendants’ actions, both McFarlin and Fox were damaged by having

            their persons and property arrested and/or seized without probable cause.

      71.   Box Elder County condoned the illegal actions of its officers and the wrongful

            arrest of McFarlin and Fox.

      72.   Box Elder County’s actions violated McFarlin and Fox’s civil rights through its

            policy of allowing and not correcting such an illegal arrest.

      73.   Oneida County’s actions violated McFarlin and Fox’s civil rights by condoning the

            illegal arrest and by its failure to train and/or allowing procedures that fabricate and

            conjure untrustworthy and unreliable evidence against persons like McFarlin and

            Fox in violation of their Fourth, Fifth, and Fourteenth Amendment rights.

      74.   As a result of the Defendants’ actions, Plaintiffs have been damaged.

      75.   Pursuant to 42 U.S.C. §1988, Plaintiffs McFarlin and Fox are entitled to attorney

            fees and costs associated with the violation and deprivation of their civil rights, and

            any and all damages associated therewith.




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 9
       Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 10 of 14




                              FIRST CAUSE OF ACTION

                (Fourth Amendment Violations Against all Defendants)

      76.   The preceding paragraphs are fully incorporated herein by this reference.

      77.   The Fourth Amendment of the United States Constitution guarantees McFarlin’s

            and Fox’s right to be secure in their persons and property and protects them from

            unreasonable searches and seizures.

      78.   Defendants Walker and Zilles violated Plaintiffs’ Fourth Amendment rights when

            they arrested McFarlin and Fox without a warrant or probable cause that either had

            committed a crime.

      79.   The only cognizable facts that linked plaintiffs to the robbery were the facts that

            Plaintiffs appeared to be “black.”

      80.   Plaintiffs’ reasonable explanation and alibis were sufficient to remove any

            reasonable suspicion the arresting officers may have held.

      81.   When Officers Walker and Zilles arrested Plaintiffs without a warrant or probable

            cause, they acted under the color of state law, as well as the policies and customs

            of the other named Defendants.

      82.   Defendants’ conduct proximately caused the violation of McFarlin’s and Fox’s

            Fourth Amendment rights.

      83.   Plaintiffs are entitled to attorney fees and costs for the maintenance of this action

            pursuant to 42 U.S.C. §1988.




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 10
       Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 11 of 14




                             SECOND CAUSE OF ACTION

               (Fourth Amendment Violations Against Utah Defendants)

      84.   The preceding paragraphs are fully incorporated herein by this reference.

      85.   The Fourth Amendment of the United States Constitution guarantees McFarlin’s

            and Fox’s right to be secure in their persons and property and protects them from

            unreasonable searches and seizures.

      86.   Defendants violated McFarlin’s Fourth Amendment rights when they unlawfully

            seized and searched McFarlin’s vehicle.

      87.   After speaking with Plaintiffs at the time of arrest, Defendants had no probable

            cause, nor reasonable suspicion to believe, that evidence from the robbery would

            be found in McFarlin’s vehicle.

      88.   McFarlin’s Fourth Amendment rights were further violated when Defendants

            unlawfully retained possession of Plaintiffs’ property after they had been released

            from custody.

      89.   The individual Utah Defendants who effectuated, or participated, in the unlawful

            search and seizure of McFarlin’s vehicle operated under the color of state law, as

            well as the policies and customs of the other named Utah Defendants.

      90.   The Utah Defendants’ conduct proximately caused the violation of McFarlin’s and

            Fox’s Fourth Amendment rights.

      91.   Plaintiffs are entitled to attorney fees and costs for the maintenance of this action

            pursuant to 42 U.S.C. §1988.




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 11
       Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 12 of 14




                              THIRD CAUSE OF ACTION

              (Fourth Amendment Violations Against Idaho Defendants)

      92.   The preceding paragraphs are fully incorporated herein by this reference.

      93.   The Fourth Amendment of the United States Constitution guarantees McFarlin’s

            and Fox’s right to be secure in their persons and property and protects them from

            unreasonable searches and seizures.

      94.   When Defendants Walker and Zilles ordered Plaintiffs out of McFarlin’s car at

            gunpoint and then subsequently arrested the men, the amount of force they used

            under the circumstances was unreasonable.

      95.   At the time of their initial contact with Officers Walker and Zilles, there was no

            facts to suggest that either Plaintiff posed a threat to the officers’ safety or would

            attempt to evade arrest.

      96.   When Officers Walker and Zilles used an unreasonable amount of force to arrest

            Plaintiffs, they operated under the color of state law, as well as the policies and

            customs of the other named Idaho Defendants.

      97.   The Idaho Defendants’ conduct proximately caused the violation of McFarlin’s and

            Fox’s Fourth Amendment rights.

      98.   Plaintiffs are entitled to attorney fees and costs for the maintenance of this action

            pursuant to 42 U.S.C. §1988

                             FOURTH CAUSE OF ACTION

              (Fourteenth Amendment Violations Against all Defendants)

      99.   The preceding paragraphs are fully incorporated herein by this reference.



COMPLAINT AND DEMAND FOR JURY TRIAL – Page 12
       Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 13 of 14




      100.    The Fourteenth Amendment of the United States Constitution protects McFarlin

              and Fox from the deprivation of their life, liberty, or property without due process,

              and guarantees them equal protection of the law.

      101.    Officers Walker and Zilles detained and arrested McFarlin and Fox merely because

              they appeared to be “black,” and thereby violated their Fourteenth Amendment

              right to equal protection of the law.

      102.    Officers Walker and Zilles acted under the color of state law, as well as the policies

              and customs of the other named Defendants.

      103.    Defendants’ conduct proximately caused the violation of McFarlin’s and Fox’s

              Fourteenth Amendment rights.

      104.    Plaintiffs are entitled to attorney fees and costs for the maintenance of this action

              pursuant to 42 U.S.C. §1988.

                                FIFTH CAUSE OF ACTION

             (Fourteenth Amendment Violations Against the Idaho Defendants)

      105.    The preceding paragraphs are fully incorporated herein by this reference.

      106.    The Fourteenth Amendment of the United States Constitution protects McFarlin

              and Fox from the deprivation of their life, liberty, or property without due process,

              and guarantees them equal protection of the law.

      107.    Defendant Patsy Sherman violated McFarlin’s and Fox’s Fourteenth Amendment

              rights to due process when she presented photos of the plaintiffs to witnesses of the

              robbery, Amber Bingham and Lacey Montgomery, in a manner that was

              unnecessarily suggestive.



COMPLAINT AND DEMAND FOR JURY TRIAL – Page 13
        Case 1:18-cv-00156-EJF Document 2 Filed 12/05/18 Page 14 of 14




      108.   When Detective Sherman conducted the unnecessarily suggestive photo

             identification, she acted under the color of state law, as well as the policies and

             customs of the other named Idaho Defendants.

      109.   Defendants’ conduct proximately caused the violation of McFarlin’s and Fox’s

             Fourteenth Amendment rights.

      110.   Plaintiffs are entitled to attorney fees and costs for the maintenance of this action

             pursuant to 42 U.S.C. §1988.

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants as follows:

      1.     For recovery of all special and general damages sustained as a direct and proximate

             result of the illegal actions, violations of constitutional duties and any other

             wrongful acts of the Defendants, in a sum exceeding $10,000;

      2.     For the recovery of all reasonable costs and attorney fees pursuant to Federal law,

             including, but not limited to, 42 U.S.C. §1988, and 15 U.S.C. §1681 et seq.;

      3.     For any and all further relief this Court deems just and equitable;

      4.     Plaintiffs demand a trial by jury in this matter.

DATED this 5th day of December, 2018.
                                                    SUMSION STEELE & CRANDALL


                                                    s/ Daniel L. Steele
                                                    DANIEL L. STEELE




COMPLAINT AND DEMAND FOR JURY TRIAL – Page 14
